Citation Nr: 1336167	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  07-31 020	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2006 and January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The claims were remanded by the Board in July 2011 and May 2013.  


FINDINGS OF FACT

In October 2013, the Board was notified by the VA Pension Management Center in Milwaukee, Wisconsin, that the appellant died in October 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion, in case of death of a claimant who dies on or after October 10, 2008.  Any request must be filed not later than one year after the date of the appellant's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C. § 5121A (West Supp. 2013).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated.  


ORDER

The appeal is dismissed.



		
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


